Citation Nr: 0607343	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  03-28 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for status 
post pelvic injury with residual of asymmetry of symphysis 
pubis.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for a bilateral ankle 
disability. 

5.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to 
December 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted service 
connection for a pelvic disability and denied entitlement to 
service connection for shoulder, knee, ankle, and feet 
disabilities.  The veteran filed a timely appeal with respect 
to the initial evaluation of the pelvic disorder, and the 
denial of service connection for the remaining disabilities.  
During the course of the appeal, the veteran changed his 
residence to Georgia; therefore, the claims now fall under 
the Atlanta RO's jurisdiction. 

In April 2005, the Board remanded the claims for further 
development.  Such was undertaken by the Appeals Management 
Center (AMC), which then issued a supplemental statement of 
the case in October 2005.


FINDINGS OF FACT

1.  The veteran's status post pelvic injury with residual of 
asymmetry of symphysis pubis has been manifested by 
complaints of pain on sitting and prolonged walking.

2.  The veteran has full range of pain-free motion in his 
hips and lumbosacral spine, normal motor function, and does 
not experience weakness, lack of endurance, or incoordination 
on repetitive motion.  No part of the veteran's pelvic bone 
has been removed. 

3.  The veteran does not currently have a left shoulder 
disability.

4.  The veteran does not currently have a bilateral knee 
disability.

5.  The veteran does not currently have a bilateral ankle 
disability.

6.  The veteran's preexisting bilateral pes planus did not 
increase in severity during his active military service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for status post 
pelvic injury with residual of asymmetry of symphysis pubis 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.21, 4.20, 4.27, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5299-5298 (2005).

2.  A left shoulder disability was not incurred or aggravated 
in the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

3.  A bilateral knee disability was not incurred or 
aggravated in the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

4.  A bilateral ankle disability was not incurred or 
aggravated in the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

5.  Bilateral pes planus was not incurred or aggravated in 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issues on appeal arise from original 
claims for service connection.  In this context, the Board 
notes that a substantially complete application was received 
in July 2001 and adjudicated in December 2001, without proper 
VCAA notice.  However, during the course of the appeal, in 
May 2005, the AMC provided notice to the veteran regarding 
the VA's duties to notify and to assist.  Specifically, the 
AOJ notified the veteran of information and evidence 
necessary to substantiate the claim for a higher initial 
rating, as well as the claims for service connection; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claims.  The veteran 
did not respond.  In October 2005, the AMC readjudicated the 
claims based on all the evidence, without taint from prior 
adjudications.  Therefore, the Board finds no prejudice in 
the fact that the initial AOJ denial pre-dated VCAA-compliant 
notice.  Accordingly, the Board finds that the content and 
timing of the May 2005 notice comport with the requirements 
of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claims for benefits.  Service medical 
records have been associated with the claims file.  The 
veteran has been medically examined in conjunction with his 
claims.  He has not, however, identified any sources of 
clinical records; therefore, none are of record.  In the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA 
has satisfied its duties to inform and assist the veteran.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  In view of the number of atypical 
instances, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  According to the policy in the schedule, 
when a disability is not specifically listed, the Diagnostic 
Code will be "built up," meaning that the first 2 digits 
will be selected from that part of the schedule most closely 
identifying the part of the body involved, and the last 2 
digits will be "99."  38 C.F.R. § 4.27.  For example, DC 
5299 is used to identify unlisted musculoskeletal 
disabilities.

Service connection was established for status post pelvic 
injury with residual of asymmetry of symphysis pubis in 
December 2001 and was assigned a noncompensable rating under 
DC 5299-5298, as analogous to disabilities of the coccyx.   

Under this diagnostic code, the disability is rated 
noncompensable when there are painful residuals.  When there 
has been partial or complete removal of the coccyx in 
addition to painful residuals, the rating is 10 percent.  
38 C.F.R. § 4.71a, DC 5298 (2005).

The sole medical evidence of record is the veteran's VA-
sponsored examination in August 2001.  At that time, the 
veteran gave a full history of his pelvic injury and the 
examiner reviewed the veteran's service medical records 
regarding that injury.  Examination revealed that both hips 
were normal in outline and symmetric in form and function.  
The veteran had full range of motion of the hips without 
evidence of pain, weakness, lack of endurance, or 
incoordination.  There was no heat, redness, swelling, or 
tenderness around the joints.  He also had full range of 
motion of the lumbosacral spine, without pain, weakness, lack 
of endurance, or incoordination.  An X-ray of the pelvis 
revealed mild diastasis, meaning separation, of the symphysis 
pubis joint.  The sacroiliac joints were symmetrical, showing 
no evidence of ankylosis or erosive changes.  In sum, the 
veteran's examination revealed only that there was asymmetry 
of the symphysis pubis bone.

Under the analogous rating, a compensable rating would 
require actual removal of part of the veteran's pelvis.  This 
has not been the case here.  The Board notes that if there 
were evidence of limitation of motion, arthritic changes, 
muscle impairment, or neuropathy of some kind, the veteran's 
disability could be analogously rated under different 
diagnostic codes.  However, in the absence of such findings, 
there are no grounds to warrant a compensable rating.  While 
the Board is sensitive to the fact that the veteran is 
experiencing pain, without additional disability affecting 
his ability to work, there can be no compensation under the 
Schedule.  Thus, a higher initial rating is not warranted.

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  The Court also discussed 
the concept of "staging" ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  See id. at 126.  
The facts of this case do not warrant such staged ratings, as 
the level of disability has remained the same throughout the 
appellate period.

Additionally, the Board has considered whether the record 
raises the matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the 
rating schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent medical evidence that the disability at 
issue causes marked interference with employment, requires 
frequent hospitalizations, or otherwise produces impairment 
unrecognized by the Schedule.

Service Connection

The veteran contends that injuries to his shoulder, knees, 
and ankles, which he sustained during service, have resulted 
in current disabilities for which he is entitled to service 
connection.  He also contends that service connection is 
warranted for his pre-existing pes planus. 

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

Shoulder, Knees, and Ankles

The veteran's service medical records confirm that the 
veteran had an injury to his left shoulder in March 1999, 
pain in his right knee in August 2000, left ankle sprains in 
March 1991, November 1992, and April 1997, and a right ankle 
sprain in December 1993.  Thus, the element of service 
connection requiring an in-service event or injury is met for 
each disability claimed, with the exception of a left knee 
disability.  Service medical records are negative for any 
complaint, treatment, or diagnosis referable to the left 
knee. 
 
That being said, to establish service connection there also 
must be evidence of a current disability.  In particular, the 
Court has specifically disallowed service connection where 
there is no present disability:  "[c]ongress specifically 
limits entitlement for service connected disease or injury to 
cases where such incidents have resulted in a disability. . . 
.  In the absence of proof of a present disability there can 
be no valid claim [for service connection]."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, the veteran was examined in conjunction with 
his claims in August 2001.  Referable to the left shoulder, 
it was normal in outline and symmetric in form and function.  
There was no heat, redness, swelling, or effusion.  Sensory 
and motor testing was within normal limits.  He had full 
range of motion, without evidence of pain, weakness, lack of 
endurance, or incoordination.  X-rays of the shoulder 
demonstrated normal mineralization, well maintained joint 
spaces, and no soft tissue calcifications.  The examiner 
indicated that there was no pathology to render a diagnosis.  

Referable to the knees, the veteran had full flexion and 
extension without pain, weakness, lack of endurance, or 
incoordination.  There was no muscle atrophy or sensory 
deficit.  Reflexes were within normal limits.  The Drawer and 
McMurray tests were negative.  X-rays of the knees revealed 
normal mineralization without fractures or osseous 
abnormalities.  Joint spaces were well maintained, and there 
was no evidence of joint effusion or soft tissue 
calcifications.  The examiner found no pathology to render a 
diagnosis.

Referable to the ankles, the veteran had complete, pain-free 
range of motion.  He was steady standing on either foot with 
the other elevated.  There was no evidence of weakness, lack 
of endurance, or incoordination.  X-rays of both ankles 
demonstrated no recent or old fractures or arthritic changes.  
The examiner noted that there was no pathology to render a 
diagnosis.  

Thus, without medical evidence of a current disability of the 
left shoulder, either knee, and either ankle, service 
connection cannot be granted.  As the August 2001 examination 
is the only competent medical evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims; therefore, the benefit of the doubt 
provision does not apply.  Service connection is not 
warranted for these disabilities. 

Pes Planus

The veteran's January 1989 enlistment examination noted 
bilateral asymptomatic pes planus.  Every veteran shall be 
taken to have been in sound condition when examined, accepted 
and enrolled for service, except as to defects noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the disease 
or injury existed before acceptance and enrollment, and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  
Here, because the veteran's pes planus was noted on his 
enlistment examination, the presumption of soundness is 
rebutted.  Thus, this is a claim for service connection by 
aggravation.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2003); Green v. Derwinski, 1 Vet. App. 320 
(1991).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R.  
§ 3.306 (2003).

Service medical records confirm that in addition to his 
enlistment examination, the veteran's feet were examined on 
one other occasion during his active duty service.  This was 
in conjunction with efforts to determine the nature of the 
veteran's ankle pain.  He reported a history of pes planus 
since childhood, and indicated that he had had no acute 
symptoms.  Range of motion testing, neurological testing, and 
motor strength testing were all within normal limits.  It was 
noted that he stood abducted with decreased medial arches.  
His gait was not significantly abnormal.  A diagnosis of pes 
planus was noted.  There was no further documentation of 
treatment in the records for pes planus.

The Board finds that this does not represent an increase in 
severity in the veteran's prior-existing pes planus.  He 
continued to be asymptomatic and was evaluated in the context 
of a different ailment at that time.  Furthermore, on 
examination in August 2001, the veteran's feet showed no 
muscle atrophy or change in sensory perception.  Low arches 
were noted, and a diagnosis of mild bilateral pes planus was 
rendered.  

The Board concludes that the veteran's bilateral pes planus 
was not aggravated by his service.  Again, the preponderance 
of the evidence is against the veteran's claim, as there is 
no showing of an increase in severity from the time he 
entered service and the foot disability was initially noted.  
Accordingly, the benefit of the doubt provision does not 
apply to this claim.  Service connection is not warranted.


ORDER

Entitlement to an initial compensable rating for status post 
pelvic injury with residual of asymmetry of symphysis pubis 
is denied.

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for a bilateral ankle 
disability is denied. 

Entitlement to service connection for bilateral pes planus is 
denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


